Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Collins (U.S. Pub. No. 2005/0225571) discloses a method (Collins, method includes alternating between displaying the first sub-frame in a first position and displaying the second sub-frame in a second position spatially offset from the first position. Abstract), comprising: 
in response to determining, by at least one processor (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an original resolution and processes image data 16 to increase, decrease, and/or leave unaltered the resolution of image data 16. ¶ [0041]), that a region of pixels of an input image is in a fovea region, producing super-samples from the input image for the region of pixels to produce a rendered image;
producing, by the at least one processor (Collins, image processing unit 24, Figure 1), a first sub-frame of the rendered image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the rendered image (Collins, pixels 18, Figure 2A); 
displaying the first sub-frame to produce a first displayed image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); The first sub-frame 301 is the first displayed image.
producing, by the at least one processor, a second sub-frame of the rendered image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises a second subset of pixels of the rendered image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); and 
displaying the second sub-frame to produce a second displayed image after displaying the first sub-frame, wherein the second displayed image is optically shifted a half-pixel diagonally relative to the first displayed image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). The second sub-frame is the second displayed image. As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
Collins does not expressly teach in response to determining, by at least one processor, that a region of pixels of an input image is in a fovea region, producing super-samples from the input image for the region of pixels to produce a rendered image;
Collins does not teach the fovea region being utilized to produce super-samples as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-8 and 21, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 10, Collins (U.S. Pub. No. 2005/0225571) discloses a processing unit (Collins, image processing unit 24, Figure 1) configured to: 
produce a first sub-frame of an image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the image (Collins, pixels 18, Figure 2A) (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an original resolution and processes image data 16 to increase, decrease, and/or leave unaltered the resolution of image data 16. ¶ [0041]), the image having the first subset of pixels (Collins, set of pixels 18, Figures 2A-2C), a second subset of pixels (Collins, set of pixels 18, Figures 2A-2C), and a third subset of pixels (Collins, set of pixels 18, Figures 2A-2C);
transmit the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); 
produce a second sub-frame of the image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises a second subset of pixels of the image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); 
transmit the second sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
Collins does not expressly teach
apply an anti-aliasing filter to the first subset of pixels using the third subset of pixels; 
apply the anti-aliasing filter to the second subset of pixels using the third subset of pixels; 
Milner (U.S. Pub. No. 2020/0018965) teaches an image processing device with an anti-aliasing filter for the pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). However, Milner does not expressly teach the anti-aliasing filter to the subsets of pixels as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 11-14 and 22, these claims are allowable as they depend upon allowable independent claim 10.

As to independent claim 15, Collins (U.S. Pub. No. 2005/0225571) discloses a system (Collins, image display system 10, Figure 1), comprising:
a display (Collins, display device 26, Figure 1); 
a processing unit (Collins, image processing unit 24, Figure 1) configured to: 
render an image (Collins, image processing unit 24 includes a resolution adjustment unit 34 and a sub-frame generation unit 36. As described below, resolution adjustment unit 34 receives image data 16 for image frame 28 and adjusts a resolution of image data 16 for display on display device 26, and sub-frame generation unit 36 generates a plurality of image sub-frames 30 for image frame 28. More specifically, image processing unit 24 receives image data 16 for image frame 28 at an original resolution and processes image data 16 to increase, decrease, and/or leave unaltered the resolution of image data 16. ¶ [0041]);
render a first sub-frame of the image (Collins, first sub-frame 301, Figure 2A and 2C), wherein the first sub-frame comprises a first subset of pixels of the image (Collins, pixels 18, Figure 2A), the image having the first subset of pixels (Collins, set of pixels 18, Figures 2A-2C), a second subset of pixels (Collins, set of pixels 18, Figures 2A-2C), and a third subset of pixels (Collins, set of pixels 18, Figures 2A-2C); and 
produce a second sub-frame of the image (Collins, second sub-frame 302, Figure 2B and 2C), wherein the second sub-frame comprises the second subset of pixels of the image (Collins, pixels 18, Figure 2B), and wherein the second sub-frame is shifted a half-pixel diagonally from the first sub-frame (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]); and 
a spatial light modulator (SLM) (Collins, display device 26 includes a light modulator, Figure 1, ¶ [0047]) coupled to the processing unit (Collins, image processing unit 24, Figure 1) and optically coupled to the display, the SLM configured to: 
receive the first sub-frame from the processing unit and project the first sub-frame to the display to produce a first projected image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. Figure 2C, ¶ [0051]); The first sub-frame is the first projected image.
receive the second sub-frame from the processing unit and project the second sub-frame to the display to produce a second projected image, wherein the second projected image is optically shifted by a half-pixel diagonally relative to the first projected image (Collins, display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. Figure 2C, ¶ [0051]). The second sub-frame is the second projected image. As shown in figure 2C of Collins, the second sub-frame 302 is shift a half-pixel diagonally from the first sub-frame 301.
Collins does not expressly teach
apply an anti-aliasing filter to the first subset of pixels using the third subset of pixels;
apply an anti-aliasing filter to the second subset of pixels using the third subset of pixels;
Milner (U.S. Pub. No. 2020/0018965) teaches an image processing device with an anti-aliasing filter for the pixels (Milner, the apparatus comprises a temporal anti-aliasing processor, and the temporal anti-aliasing filter is operable to receive as input the region of the image in a plurality of successive frames and to output a corresponding region of the image for use as a region of the output generated image. ¶ [0124]). However, Milner does not expressly teach the anti-aliasing filter to the subsets of pixels as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-20, these claims are allowable as they depend upon allowable independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691